



Exhibit 10.1


ONEMAIN HOLDINGS, INC.


AMENDED AND RESTATED 2013 OMNIBUS INCENTIVE PLAN



Section 1.    Purpose of Plan.


The name of the Plan is the OneMain Holdings, Inc. Amended and Restated 2013
Omnibus Incentive Plan (the "Plan"). The purposes of the Plan are to provide an
additional incentive to selected management employees, directors, independent
contractors, and consultants of the Company or its Affiliates (as hereinafter
defined) whose contributions are essential to the growth and success of the
Company's business, in order to strengthen the commitment of such persons to the
Company and its Affiliates, motivate such persons to faithfully and diligently
perform their responsibilities and attract and retain competent and dedicated
persons whose efforts will result in the long-term growth and profitability of
the Company. To accomplish such purposes, the Plan provides that the Company may
grant Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Stock Bonuses, Other Stock-Based Awards, Cash Awards or any combination
of the foregoing.

Section 2.    Definitions.


For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)   "Administrator" means the Board, or, if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.
(b)   "Affiliate" means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified. An entity shall be deemed an Affiliate of the
Company for purposes of this definition only for such periods as the requisite
ownership or control relationship is maintained.
(c)   "Award" means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus, Other Stock-Based Award or Cash Award
granted under the Plan.
(d)   "Award Agreement" means any written agreement, contract or other
instrument or document evidencing an Award.
(e)   "Base Price" has the meaning set forth in Section 8(b) hereof.
(f)    "Board" means the Board of Directors of the Company.
(g)   "By-Laws" means the by-laws of the Company, as may be amended and/or
restated from time to time.
(h)   "Cash Award" means an Award granted pursuant to Section 12 hereof.
(i)    "Cause" has the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement does not define "Cause," Cause
means (i) the commission of an act of fraud or dishonesty by the Participant in
the course of the Participant's employment; (ii) the indictment of, or entering
of a plea of nolo contendere by, the Participant for a crime constituting a
felony or in respect of any act of fraud or dishonesty; (iii) the commission of
an act by the Participant which would make the Participant or the Company
(including any of its Subsidiaries or Affiliates) subject to being enjoined,
suspended, barred or otherwise disciplined for violation of federal or state
securities laws, rules or regulations, including a statutory disqualification;
(iv) gross negligence or willful misconduct in connection with the Participant's
performance of his or her duties in connection with the Participant's employment
by the Company (including any Subsidiary or Affiliate for whom the Participant
may be employed on a full-time basis at the time) or the Participant's failure
to comply with any of the restrictive covenants to which the Participant is
subject; (v) the Participant's willful failure to comply with any material
policies or procedures of the Company as in effect from time to time, provided
that the Participant shall have been delivered a copy of such policies or notice
that they have been posted on a Company website prior to such compliance
failure; or (vi) the Participant's failure to perform the material duties in
connection with the Participant's position, unless the Participant remedies such
failure no later than 10 days following delivery to the


1

--------------------------------------------------------------------------------





Participant of a written notice from the Company (including any of its
Subsidiaries or Affiliates) describing such failure in reasonable detail
(provided that the Participant shall not be given more than one opportunity in
the aggregate to remedy failures described in this clause (vi)).
(j)    "Certificate of Incorporation" means the amended and restated certificate
of incorporation of the Company, as may be further amended and/or restated from
time to time.
(k)   "Change in Capitalization" means any (1) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (2) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Stock, or other property), stock split, reverse stock split, subdivision
or consolidation, (3) combination or exchange of shares, or (4) other change in
corporate structure, which, in any such case, the Committee determines, in its
sole discretion, affects the Common Stock such that an adjustment pursuant to
Section 5 hereof is appropriate.
(l)    "Change in Control" shall mean an event or series of events after which
Fortress Investment Group LLC and its Affiliates collectively directly or
indirectly legally or beneficially own less than 40% of the voting stock (or
other voting equity interests) of the Company; provided, however, that a "Change
in Control" shall not be deemed to occur upon the occurrence of either of the
following events:
(1)   upon an acquisition, merger, amalgamation, continuation into another
jurisdiction or other business combination involving the Company, including the
sale of all or substantially all of the assets of the Company (each, a "Business
Combination"), if one or more Fortress Entities collectively:
(i)  directly or indirectly legally or beneficially own at least 30% of the
voting stock (or other voting equity interests) of the Company or the
surviving/acquiring entity, as the case may be, and
(ii)  continue to be the largest stockholder (or other holder of equity) of the
Company or the surviving/acquiring entity, as the case may be, following such
Business Combination, and a "Change in Control" will not result after any such
Business Combination so long as (but only so long as) the conditions set forth
in clause (i) and this clause (ii) continue to be satisfied; or
(2)   (I) upon an initial public offering of the voting stock or other equity
interests of SHI or any direct or indirect parent of the Company (without regard
to the percentage of voting stock or other equity interests of the Company or
such other entity directly or indirectly legally or beneficially owned by the
Fortress Entities immediately after such offering) or (II) without limiting
clause (I), if at any time following such initial public offering, one or more
Fortress Entities collectively directly or indirectly legally or beneficially
own at least 30% of the voting stock (or other voting equity interests) of the
Company or such direct or indirect parent and are the largest stockholder (or
other holder of equity) of the Company or such direct or indirect parent.
Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, and to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Change in Control shall be deemed to have occurred under the Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company shall also be deemed to have occurred under Section 409A of the Code.
(m)  "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
(n)   "Committee" means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of an "outside
director" within the meaning of Section 162 (m) of the Code, a "non-employee
director" within the meaning of Rule 16b-3 and any other qualifications required
by the applicable stock exchange on which the Common Stock is traded. If at any
time or to any extent the Board shall not administer the Plan, then the
functions of the Administrator specified in the Plan shall be exercised by the
Committee. Except as otherwise provided in the Certificate of Incorporation or
By-laws of the Company, any action of the Committee with respect to the
administration of the Plan shall be taken by a majority vote at a meeting at
which a quorum is duly constituted or unanimous written consent of the
Committee's members.
(o)   "Common Stock" means the common stock, par value $0.01 per share, of the
Company.
(p)   "Company" means OneMain Holdings, Inc., a Delaware corporation (or any
successor company, except as the term "Company" is used in the definition of
"Change in Control" above).
(q)   "Covered Employee" has the meaning ascribed to the term "covered employee"
set forth in Section 162(m) of the Code.


2

--------------------------------------------------------------------------------





(r)   "Disability" means, with respect to any Participant, that such Participant
(i) as determined by the Administrator in its sole discretion, is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.
(s)   "Effective Date" has the meaning set forth in Section 21 hereof.
(t)    "Eligible Recipient" means an officer, employee, non-employee director,
independent contractor or consultant of the Company or any Affiliate of the
Company who has been selected as an eligible participant by the Administrator;
provided, however, to the extent required to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, an Eligible Recipient of an Option
or a Stock Appreciation Right means an employee, director, independent
contractor or consultant of the Company or any Subsidiary of the Company who has
been selected as an eligible participant by the Administrator.
(u)   "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.
(v)   "Exercise Price" means, with respect to any Option, the per share price at
which a holder of such Option may purchase such shares of Common Stock issuable
upon the exercise of such Option.
(w)  "Fair Market Value" as of a particular date shall mean the fair market
value as determined by the Administrator in its sole discretion; provided,
however, (i) if the Common Stock or other security is admitted to trading on a
national securities exchange, the fair market value on any date shall be the
closing sale price reported on such date, or (ii) if the Common Stock or other
security is then traded in an over-the-counter market, the fair market value on
any date shall be the average of the closing bid and asked prices for such share
in such over-the-counter market for the last preceding date on which there was a
sale of such share in such market.
(x)   "Fortress Entities" shall mean Fortress Investment Group LLC and its
Affiliates.
(y)   "Free Standing Right" has the meaning set forth in Section 8(a) hereof.
(z)   "Option" means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof.
(aa) "Other Stock-Based Award" means an Award granted pursuant to Section 10
hereof.
(bb) "Participant" means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator's authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.
(cc) "Performance Goals" means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income, net
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, adjusted EBITDA, economic earnings, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) cumulative earnings per share growth; (xiii) operating margin or profit
margin; (xiv) cost targets, reductions and savings, productivity and
efficiencies; (xv) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xvi) personal professional objectives, including any of
the foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xvii) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company or any
Affiliate thereof, or a division or strategic business unit of the Company or
any Affiliate thereof, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Administrator. The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur),


3

--------------------------------------------------------------------------------





and a maximum level of performance above which no additional payment shall be
made (or at which full vesting shall occur). Each of the foregoing Performance
Goals shall be determined in accordance with generally accepted accounting
principles (to the extent applicable) and shall be subject to certification by
the Administrator; provided, that, to the extent permitted by Section 162(m) of
the Code to the extent applicable, the Administrator shall have the authority to
make equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Affiliate thereof or the
financial statements of the Company or any Affiliate thereof, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.
(dd) "Person" has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any Affiliate thereof, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Affiliate thereof, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
(ee) "Plan" has the meaning set forth in Section 1 hereof.
(ff)  "Related Right" has the meaning set forth in Section 8(a) hereof.
(gg) "Restricted Stock" means Shares granted pursuant to Section 9 below subject
to certain restrictions that lapse at the end of a specified period or periods.
(hh) "Restricted Stock Unit" means the right, granted pursuant to Section 9
below, to receive the Fair Market Value of a share of Common Stock or, in the
case of an Award denominated in cash, to receive the amount of cash per unit
that is determined by the Administrator in connection with the Award.
(ii)   "Retirement" means a termination of a Participant's employment, other
than for Cause, on or after the attainment of age 65.
(jj)   "Rule 16b-3" has the meaning set forth in Section 3(a) hereof.
(kk) "Shares" means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.
(ll)   "Stock Appreciation Right" means the right to receive, upon exercise of
the right, the applicable amounts as described in Section 8.
(mm)  "Stock Bonus" means a bonus payable in fully vested shares of Common Stock
granted pursuant to Section 11 hereof.
(nn) "Subsidiary" means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.
(oo) "Transfer" has the meaning set forth in Section 19 hereof.

Section 3.    Administration.


(a)   The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
awards under the Plan under Section 162(m) of the Code) and, to the extent
applicable, Rule 16b-3 under the Exchange Act ("Rule 16b-3"). The Plan is
intended to comply, and shall be administered in a manner that is intended to
comply, with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent that an Award, issuance and/or
payment is subject to Section 409A of the Code, it shall be awarded and/or
issued or paid in a manner that will comply with Section 409A of the Code,
including any applicable regulations or guidance issued by the Secretary of the
United States Treasury Department and the Internal Revenue Service with respect
thereto.
(b)   Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:


4

--------------------------------------------------------------------------------





(1)   to select those Eligible Recipients who shall be Participants;
(2)   to determine whether and to what extent Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonuses, Other
Stock-Based Awards, Cash Awards or a combination of any of the foregoing, are to
be granted hereunder to Participants;
(3)   to determine the number of Shares to be covered by each Award granted
hereunder;
(4)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Stock or Restricted Stock Units
and the conditions under which restrictions applicable to such Restricted Stock
or Restricted Stock Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and Base Price of
each Stock Appreciation Right, (iv) the vesting schedule applicable to each
Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards, including, but not limited to, extending the exercise period
of such Awards and accelerating the vesting schedule of such Awards), and, if
the Administrator in its discretion determines to accelerate the vesting of
Options and/or Stock Appreciation Rights in connection with a Change in Control,
the Administrator shall also have discretion in connection with such action to
provide that all Options and/or Stock Appreciation Rights outstanding
immediately prior to such Change in Control shall expire on the effective date
of such Change in Control;
(5)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;
(6)   to determine the Fair Market Value in accordance with the terms of the
Plan;
(7)   to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant's
employment for purposes of Awards granted under the Plan;
(8)   to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan, and any sub-plans subject to the terms of the
Plan, as it shall from time to time deem advisable; and
(9)   to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c)   All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

Section 4.    Shares Reserved for Issuance; Certain Limitations.


(a)   The maximum number of shares of Common Stock reserved for issuance under
the Plan shall be 11,478,844 shares (subject to adjustment as provided by
Section 5), as increased on the first day of each fiscal year beginning in
calendar year 2017 by a number of shares of Common Stock equal to (x) the
excess, if any, of 10% of the number of outstanding shares of Common Stock on
the last day of the immediately preceding fiscal year over (y) the number of
shares of Common Stock reserved and available for issuance in respect of future
grants of Awards under the Plan as of the last day of the immediately preceding
fiscal year.
(b)   Notwithstanding anything in this Plan to the contrary, and subject to
adjustment as provided by Section 5, from and after such time as the Plan is
subject to Section 162(m) of the Code:
(1)   No individual (including an individual who is likely to be a Covered
Employee) will be granted Options or Stock Appreciation Rights for more than the
number of shares of Common Stock reserved under Section 4(a) during any calendar
year.
(2)   No individual who is likely to be a Covered Employee with respect to a
calendar year will be granted (A) Restricted Stock, Restricted Stock Units, a
Stock Bonus or Other Stock-Based Awards for more than the number of shares


5

--------------------------------------------------------------------------------





of Common Stock reserved under Section 4(a) during any calendar year or (B) a
Cash Award in cash in excess of $15,000,000 during any calendar year.
(c)   No Participant who is a non-employee director of the Company will be
granted Awards valued at more than $500,000 during any calendar year (with Cash
Awards measured for this purpose by their value upon payment and any other
Awards measured for this purpose at their grant date fair value as determined
for the Company's financial reporting purposes).
(d)   Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Option or Stock Appreciation Right under
the Plan, as well as any Shares exchanged by a Participant or withheld by the
Company or any Subsidiary to satisfy the tax withholding obligations related to
any Option or Stock Appreciation Right under the Plan, shall not be available
for subsequent Awards under the Plan, and notwithstanding that a Stock
Appreciation Right is settled by the delivery of a net number of shares of
Common Stock, the full number of shares of Common Stock underlying such Stock
Appreciation Right shall not be available for subsequent Awards under the Plan.
Upon the exercise of any Award granted in tandem with any other Awards, such
related Awards shall be cancelled to the extent of the number of Shares as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan. In addition,
(i) to the extent an Award is denominated in shares of Common Stock, but paid or
settled in cash, the number of shares of Common Stock with respect to which such
payment or settlement is made shall again be available for grants of Awards
pursuant to the Plan and (ii) shares of Common Stock underlying Awards that can
only be settled in cash shall not be counted against the aggregate number of
shares of Common Stock available for Awards under the Plan.

Section 5.    Equitable Adjustments.


(a)   In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
shares of Common Stock or cash that may be subject to Awards granted to any
Participant in any calendar year, (ii) the kind and number of securities subject
to, and the Exercise Price or Base Price of, any outstanding Options and Stock
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of shares of Common Stock, or the amount of cash or amount or
type of other property, subject to outstanding Restricted Stock, Restricted
Stock Units, Stock Bonuses and Other Stock-Based Awards granted under the Plan;
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated. Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion.
(b)   Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
for the cancellation of any outstanding Award granted hereunder in exchange for
payment in cash or other property having an aggregate Fair Market Value equal to
the Fair Market Value of the shares of Common Stock, cash or other property
covered by such Award, reduced by the aggregate Exercise Price or Base Price
thereof, if any; provided, however, that if the Exercise Price or Base Price of
any outstanding Award is equal to or greater than the Fair Market Value of the
shares of Common Stock, cash or other property covered by such Award, the Board
may cancel such Award without the payment of any consideration to the
Participant.
(c)   The Administrator's determinations pursuant to this Section 5 shall be
final, binding and conclusive.

Section 6.    Eligibility.


The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.


6

--------------------------------------------------------------------------------






Section 7.    Options.


(a)   General. Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option.
Notwithstanding the foregoing, the prospective recipient of an Option shall not
have any rights with respect to such Award, unless and until such recipient has
executed an Award Agreement and delivered a fully executed copy thereof to the
Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date. The provisions of each Option
need not be the same with respect to each Participant. More than one Option may
be granted to the same Participant and be outstanding concurrently hereunder.
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement. Each Option granted
hereunder is intended to be a non-qualified Option and is not intended to
qualify as an "incentive stock option" within the meaning of Section 422 of the
Code.
(b)   Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of the related shares of Common
Stock on the date of grant.
(c)   Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option's term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.
(d)   Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.
(e)   Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of unrestricted Shares
acquired upon exercise of an Option, have been owned by the Participant for more
than six (6) months on the date of surrender, and (y) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which such Option shall be exercised, (iii) any other form of consideration
approved by the Administrator and permitted by applicable law or (iv) any
combination of the foregoing.
(f)    Rights as Stockholder. A Participant shall have no rights to dividends or
distributions or any other rights of a stockholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 17 hereof.
(g)   Termination of Employment or Service. Unless the applicable Award
Agreement provides otherwise, in the event that the employment or service of a
Participant with the Company and all Affiliates thereof shall terminate, any
Options then held by the Participant shall be treated as follows:
(1)   If such termination is for any reason other than Cause, Retirement,
Disability, or death (including a termination by reason of the employer of the
Participant ceasing to be a Subsidiary or Affiliate of the Company, as
applicable), (A) Options granted to such Participant, to the extent that they
are exercisable at the time of such termination, shall remain exercisable until
the date that is ninety (90) days after such termination, on which date they
shall expire, and (B) Options granted to such Participant, to the extent that
they were not exercisable at the time of such termination, shall expire at the
close of business on the date of such termination. The ninety (90) day period
described in this Section 7(g)(1) shall be extended to one (1) year after the
date of such termination in the event of the Participant's death during such
ninety (90) day period. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.


7

--------------------------------------------------------------------------------





(2)   If such termination is on account of the Retirement, Disability, or death
of the Participant, (A) Options granted to such Participant, to the extent that
they were exercisable at the time of such termination, shall remain exercisable
until the date that is one (1) year after such termination, on which date they
shall expire and (B) Options granted to such Participant, to the extent that
they were not exercisable at the time of such termination, shall expire at the
close of business on the date of such termination. Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.
(3)   If such termination is for Cause, all outstanding Options granted to such
Participant (whether exercisable or not immediately prior to such termination)
shall expire at the commencement of business on the date of such termination.
(h)   Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator.

Section 8.    Stock Appreciation Rights.


(a)   General. Stock Appreciation Rights may be granted either alone ("Free
Standing Rights") or in conjunction with all or part of any Option granted under
the Plan ("Related Rights"). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made, the number of Shares to be awarded, Base
Price, and all other conditions of Stock Appreciation Rights. Notwithstanding
the foregoing, no Related Right may be granted for more Shares than are subject
to the Option to which it relates. The provisions of Stock Appreciation Rights
need not be the same with respect to each Participant. Stock Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.
(b)   Base Price. Each Stock Appreciation Right shall be granted with a base
price that is not less than one hundred percent (100%) of the Fair Market Value
of the related shares of Common Stock on the date of grant (such amount, the
"Base Price").
(c)   Awards; Rights as Stockholder. The prospective recipient of a Stock
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has executed an Award Agreement and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date. A
Participant shall have no rights to dividends or any other rights of a
stockholder with respect to the shares of Common Stock, if any, subject to a
Stock Appreciation Right until the Participant has given written notice of the
exercise thereof and has satisfied the requirements of Section 17 hereof.
(d)   Exercisability.
(1)   Stock Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement.
(2)   Stock Appreciation Rights that are Related Rights shall be exercisable
only at such time or times and to the extent that the Options to which they
relate shall be exercisable in accordance with the provisions of Section 7
hereof and this Section 8 of the Plan.
(e)   Consideration Upon Exercise.
(1)   Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value as of the date of exercise over
the Base Price per share specified in the Free Standing Right, multiplied by
(ii) the number of Shares in respect of which the Free Standing Right is being
exercised.
(2)   A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value as of the
date of exercise over the Exercise Price specified in the related Option,
multiplied by (ii) the number of Shares in respect of which the Related Right is
being exercised. Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.
(3)   Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Stock Appreciation Right in cash (or in any combination of
Shares and cash).


8

--------------------------------------------------------------------------------





(f)    Termination of Employment or Service.
(1)   Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate, any Free Standing Rights then held by the
Participant shall be treated as follows:
(i)  If such termination is for any reason other than Cause, Retirement,
Disability, or death (including a termination by reason of the employer of the
Participant ceasing to be a Subsidiary or Affiliate of the Company, as
applicable), (A) Free Standing Rights granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is ninety (90) days after such termination, on
which date they shall expire, and (B) Free Standing Rights granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. The ninety (90) day period described in this Section 8(f)(1) shall
be extended to one (1) year after the date of such termination in the event of
the Participant's death during such ninety (90) day period. Notwithstanding the
foregoing, no Free Standing Rights shall be exercisable after the expiration of
its term.
(ii)  If such termination is a result of the Retirement, Disability, or death of
the Participant, (A) Free Standing Rights granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one (1) year after such termination, on which
date they shall expire and (B) Free Standing Rights granted to such Participant,
to the extent that they were not exercisable at the time of such termination,
shall expire at the close of business on the date of such termination.
Notwithstanding the foregoing, no Free Standing Rights shall be exercisable
after the expiration of its term.
(iii)  If such termination is for Cause, all outstanding Free Standing Rights
granted to such Participant (whether exercisable or not immediately prior to
such termination) shall expire at the commencement of business on the date of
such termination.
(2)   In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
(g)   Term.
(1)   The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.
(2)   The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

Section 9.    Restricted Stock and Restricted Stock Units.


(a)   General. Restricted Stock and Restricted Stock Units may be issued either
alone or in addition to other awards granted under the Plan. The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
Restricted Stock or Restricted Stock Units shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Stock or Restricted Stock Units; the period of time
prior to which Restricted Stock or Restricted Stock Units become vested and free
of restrictions on Transfer (the "Restricted Period"); the performance
objectives (if any); and all other conditions of the Restricted Stock and
Restricted Stock Units. If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Stock or Restricted Stock Units, in
accordance with the terms of the grant. The provisions of Restricted Stock or
Restricted Stock Units need not be the same with respect to each Participant.
(b)   Awards and Certificates.
(1)   The prospective recipient of Restricted Stock or Restricted Stock Units
shall not have any rights with respect to any such award, unless and until such
recipient has executed an Award Agreement and delivered a fully executed copy
thereof to the Company, within a period of sixty (60) days (or such other period
as the Administrator may specify) after the award date.
(2)   Except as otherwise provided below in Section 9(c), (i) each Participant
who is granted an award of Restricted Stock may, in the Company's sole
discretion, be issued a stock certificate in respect of such Restricted Stock;
and (ii) any such certificate so issued shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award. The Company may
require that the stock certificates, if any,


9

--------------------------------------------------------------------------------





evidencing Restricted Stock be held in the custody of the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a stock transfer form,
endorsed in blank, relating to the Shares covered by such award.
(3)   With respect to Restricted Stock Units, at the expiration of the
Restricted Period, stock certificates in respect of such shares of Restricted
Stock Units may, in the Company's sole discretion, be delivered to the
Participant, or his legal representative, in a number equal to the number of
Shares covered by the Restricted Stock Units.
(4)   Notwithstanding anything in the Plan to the contrary, any Restricted Stock
or Restricted Stock Units (at the expiration of the Restricted Period) may, in
the Company's sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.
(5)   Further, notwithstanding anything in the Plan to the contrary, with
respect to Restricted Stock Units, at the expiration of the Restricted Period,
Shares shall promptly be issued (either in certificated or uncertificated form)
to the Participant, unless otherwise deferred in accordance with procedures
established by the Company in accordance with Section 409A of the Code, and such
issuance shall in any event be made within such period as is required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code.
(c)   Restrictions and Conditions. The Restricted Stock and Restricted Stock
Units granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:
(1)   The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance related goals, the Participant's
termination of employment or service as an officer, director, independent
contractor or consultant to the Company or any Affiliate thereof, or the
Participant's death or Disability; provided, however, that this sentence shall
not apply to any Award which is intended to qualify as "performance-based
compensation" under Section 162(m) of the Code. Notwithstanding the foregoing,
upon a Change in Control, the outstanding Awards shall be subject to Section 14
hereof.
(2)   Except as provided in Section 18 or in the applicable Award Agreement, the
Participant shall generally have the rights of a stockholder of the Company with
respect to shares of Restricted Stock during the Restricted Period, including
the right to vote such shares and to receive any dividends declared with respect
to such shares. The Participant shall generally not have the rights of a
stockholder with respect to shares of Common Stock subject to Restricted Stock
Units during the Restricted Period; provided, however, that, subject to
Section 409A of the Code, an amount equal to dividends declared during the
Restricted Period with respect to the number of shares of Common Stock covered
by Restricted Stock Units may, to the extent set forth in an Award Agreement, be
provided to the Participant. Notwithstanding the foregoing, any dividend or
dividend equivalent awarded with respect to Restricted Stock or Restricted Stock
Units shall, unless otherwise set forth in an applicable Award Agreement, be
subject to the same restrictions, conditions and risks of forfeiture as the
underlying Restricted Stock or Restricted Stock Units.
(3)   Certificates for Shares of unrestricted Common Stock may, in the Company's
sole discretion, be delivered to the Participant only after the Restricted
Period has expired without forfeiture in respect of such Restricted Stock or
Restricted Stock Units, except as the Administrator, in its sole discretion,
shall otherwise determine.
(d)   Termination of Employment or Service. The rights of Participants granted
Restricted Stock or Restricted Stock Units upon termination of employment or
service as a director, independent contractor, or consultant to the Company or
to any Affiliate thereof terminates for any reason during the Restricted Period
shall be set forth in the Award Agreement.

Section 10.    Other Stock-Based Awards.


Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Stock Appreciation Rights) under the Plan. Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Award. Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the individuals to whom and the time or times at which such Other
Stock-Based Awards shall be granted, the number of shares of Common Stock to be
granted pursuant to such Other Stock-Based Awards, or the manner in which such
Other Stock-Based Awards shall be settled (e.g., in shares of Common Stock, cash
or other property), or the conditions to the vesting and/or payment or
settlement of such Other Stock-Based Awards


10

--------------------------------------------------------------------------------





(which may include, but not be limited to, achievement of performance criteria)
and all other terms and conditions of such Other Stock-Based Awards.

Section 11.    Stock Bonuses.


In the event that the Administrator grants a Stock Bonus, the Shares
constituting such Stock Bonus shall, as determined by the Administrator, be
evidenced by a book entry record or a certificate issued in the name of the
Participant to whom such grant was made and delivered to such Participant as
soon as practicable after the date on which such Stock Bonus is payable.

Section 12.    Cash Awards.


The Administrator may grant awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. Cash
Awards may be granted with value and payment contingent upon the achievement of
performance criteria.

Section 13.    Special Provisions Regarding Certain Awards.


The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may be subject to
the achievement of performance criteria based upon one or more Performance Goals
and to certification of such achievement in writing by the Committee. Such
performance criteria shall be established in writing by the Committee not later
than the time period prescribed under Section 162(m) and the regulations
thereunder. All provisions of such Awards which are intended to qualify as
performance-based compensation under Section 162(m) of the Code shall be
construed in a manner to so comply.

Section 14.    Change in Control Provisions.


Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, in the event that (a) a Change in Control occurs, and (b) the
Participant's employment is terminated by the Company, its successor or
Affiliate thereof without Cause on or after the effective date of the Change in
Control but prior to twelve (12) months following the Change in Control, then:
(a)   any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and
(b)   the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved.

Section 15.    Amendment and Termination.


The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant's consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company's
stockholders for any amendment that would require such approval in order to
satisfy the requirements of Section 162(m) of the Code, any rules of the stock
exchange on which the Common Stock is traded or other applicable law. The
Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of the Plan and the
immediately preceding sentence, no such amendment shall impair the rights of any
Participant without his or her consent.


11

--------------------------------------------------------------------------------






Section 16.    Unfunded Status of Plan.


The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 17.    Withholding Taxes.


Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant. Whenever cash is to be paid pursuant
to an Award, the Company shall have the right to deduct therefrom an amount
sufficient to satisfy any federal, state and local withholding tax requirements
related thereto. Whenever Shares are to be delivered pursuant to an Award, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy any related federal, state and local
taxes to be withheld and applied to the tax obligations. With the approval of
the Administrator, a Participant may satisfy the foregoing requirement by
electing to have the Company withhold from delivery of Shares, cash or other
property, as applicable, or by delivering already owned unrestricted shares of
Common Stock, in each case, having a value not exceeding the federal, state and
local taxes to be withheld and applied to the tax obligations. Such shares of
Common Stock shall be valued at their Fair Market Value on the date of which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Such an election may be made with respect to all or any portion
of the Shares to be delivered pursuant to an award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Award.

Section 18.    Voting Proxy.


The Company reserves the right to require the Participant, to the fullest extent
permitted by applicable law, to appoint the Fortress Fund V GP L.P. (or another
person at the request of the Fortress Fund V GP L.P.) as the Participant's proxy
with respect to all applicable unvested Awards of which the Participant may be
the record holder of from time to time to (A) attend all meetings of the holders
of the shares of Common Stock, with full power to vote and act for the
Participant with respect to such Awards in the same manner and extent that the
Participant might were the Participant personally present at such meetings, and
(B) execute and deliver, on behalf of the Participant, any written consent in
lieu of a meeting of the holders of the shares of Common Stock in the same
manner and extent that the Participant might but for the proxy granted pursuant
to this sentence.

Section 19.    Transfer of Awards.


Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a "Transfer") by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio, and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of any
shares of Common Stock or other property underlying such Award. Unless otherwise
determined by the Administrator in accordance with the provisions of the
immediately preceding sentence, an Option may be exercised, during the lifetime
of the Participant, only by the Participant or, during any period during which
the Participant is under a legal disability, by the Participant's guardian or
legal representative.


12

--------------------------------------------------------------------------------






Section 20.    Continued Employment.


The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

Section 21.    Effective Date.


The Plan was adopted by the Board on March 25, 2016, subject to the approval of
the Plan by the Company's stockholders, and shall become effective without
further action upon approval of the Plan by the Company's stockholders (the date
of such effectiveness, the "Effective Date").

Section 22.    Term of Plan.


No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.

Section 23.    Securities Matters and Regulations.


(a)   Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Common Stock with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Administrator. The Administrator may require, as a condition
of the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Administrator, in its sole discretion, deems necessary or advisable.
(b)   Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Stock issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Stock, no such
Award shall be granted or payment made or Common Stock issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Administrator.
(c)   In the event that the disposition of Common Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
Participant receiving Common Stock pursuant to the Plan, as a condition
precedent to receipt of such Common Stock, to represent to the Company in
writing that the Common Stock acquired by such Participant is acquired for
investment only and not with a view to distribution.

Section 24.    Notification of Election Under Section 83(b) of the Code.


If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within 10 days
of filing notice of the election with the Internal Revenue Service.


13

--------------------------------------------------------------------------------






Section 25.    No Fractional Shares.


No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

Section 26.    Beneficiary.


A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant's
estate shall be deemed to be the Participant's beneficiary.

Section 27.    Paperless Administration.


In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

Section 28.    Severability.


If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

Section 29.    Clawback.


Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 30.    Section 409A of the Code.


The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment with the Company for purposes of the
Plan and no payment shall be due to the Participant under the Plan or any Award
until the Participant would be considered to have incurred a "separation from
service" from the Company within the meaning of Section 409A of the Code. Any
payments described in the Plan that are due within the "short term deferral
period" as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A of the Code, the settlement and payment of such
awards (or other amounts) shall instead be made on the first business day after
the date that is six (6) months following such separation from service (or
death, if earlier). Each amount to be paid or benefit to be provided under this
Plan shall be construed as a separate identified payment for purposes of
Section 409A of the Code. The Company makes no representation that any or all of
the payments or benefits described in this Plan will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from


14

--------------------------------------------------------------------------------





applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A.

Section 31.    Governing Law.


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.




15